DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 21 February 2022 has been entered. Claims 1-7, 9-10, 12-20, 22-23, 27-29, 31, 35-37, 42, 46-48 and 50 have been amended. Claim 24 has been cancelled. No claims have been added. Therefore, claims 1-23 and 25-50 are presently pending in this application.
Claim Objections
Claims 1 and 35 are objected to because of the following informalities:  
In claim 1, lines 3-4 recites “a pressure applicator configured to dynamically apply a three-dimensional (3D) stroking mechanical force as the pressure applicator is moved by a user” which is suggested to be changed to --a pressure applicator adapted to be moved by a user to dynamically apply a three-dimensional (3D) stroking mechanical force as the pressure applicator is moved by the user--. Line 7 recites “pressure applicator and moved by” which is suggested to be changed to --pressure applicator and is adapted to be moved by--.
In claim 35, lines 5-6 recite “a patient and to dynamically apply a three-dimensional (3D) stroking mechanical force to the contacted area of soft tissue as the pressure applicator is moved by a user” which is suggested to be changed to --a patient and is adapted to be moved by a user to dynamically apply a three-dimensional (3D) stroking mechanical force to the contacted area of soft tissue as the pressure applicator is moved by the user--.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of "an electronic device ... configured to provide data integration of outputs", as recited in lines 11-12 of claim 1 and lines 24-25 of claim 35.
The limitation of “an electronic assembly” for “receiving … outputs” and “transmitting … the outputs”, as recited in lines 19-22 of claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-11, 23, 25-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Mocny (5,224,469 A) in view of Nagano et al. (2010/0286569 A1), Holifeld et al. (2015/0272820 A1), Ishikawa et al. (2014/0243611 A1) and Wong et al. (2006/0270956 A1).
Regarding claim 1, in figures 1-4 Mocny discloses a manually-operated quantification soft tissue mobilization (QSTM) device (the device applies a therapeutic pressure to the soft tissue underlying the skin of the user and continuously measures the pressure applied to the user, see col. 3 lines 12-16), comprising: a pressure applicator (blunt tip probe 2; the pressure applicator 2 is rounded and is moved by a therapist to dynamically apply a three dimensional mechanical force to apply a therapeutic pressure, see col. 3 lines 25-28); a rigid handle (handle 1) extending from the pressure applicator 2 and moved by the user to generate the 3D mechanical force (the handle 1 is made of material that is sufficiently rigid to support the pressure applicator 2 and to allow the user to move the handle 1 when the user applies a motion to apply the therapeutic pressure to the patient, see col. 4 lines 10-19 of Mocny); a sensor member (force sensor 10) configured to determine a magnitude of force applied to soft tissue by the pressure applicator 2 (the sensor member 10 determines the magnitude of force applied to the soft tissue when the practitioner presses the pressure applicator 2 against the patient’s soft tissue, see fig. 2 and col. 4, lines 21-23 and lines 42-49); and an electronic device (readout device 3, see figs. 1 and 4) electronically coupled to the sensor member 10 and configured to provide an output from the sensor member 10 indicative of the magnitude of force applied to the soft tissue (the sensor member 10 is connected to the electronic device 3 via wires 4, the electronic device 3 monitoring the detected force and displaying the detected force, as output by the sensor member 10, on a digital display 6, see col. 4, lines 42-49).
Mocny discloses that the blunt tip of the pressure applicator 2 can dynamically apply a three-dimensional (3-D) stroking mechanical force when the pressure applicator 2 is moved by a user in continuous and repeated straight or curved planar gliding motions over a body surface on an area of soft tissue (as the pressure applicator 2 is rounded, see col. 3 lines 54-59, and that the pressure applicator 2 is moved by a therapist and can deliver a precise and repeatable therapeutic pressure to the skin and underlying tissue, see col. 3 lines 25-28. Therefore, the device is able to dynamically apply a 3D stroking mechanical force as a pressure applicator 2 is moved continually by a user over an area of soft tissue).
Mocny discloses everything as claimed, including that the sensor member 10 is a force sensor (see col. 4 lines 42-49) coupled to the pressure applicator 2 (see fig. 3) and that the sensor member 10 transmits data to the electronic device 3 having a digital controller 12 and the digital display 6 (see col. 4 lines 10-19 and lines 46-49), but lacks a detailed description of the sensor member including a three-axis force sensor.
However, in figures 1 and 6A of Nagano teaches that a pressure applicator 28 includes a three-axis force sensor SC (the three-axis force sensor SC measures the force applied by the pressure applicator 28 to determine if the pressure applicator 28 improperly applies a three-dimensional force to the user, the three-axis force sensor SC outputting data to a controller C, see para. [0051] lines 1-3 and para. [0058]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mocny’s force sensor to be a three-axis force sensor, as taught by Nagano, to be able to allow the sensor member to output more detail regarding the 3D stroking mechanical force to assist the user in proper positioning of the pressure applicator during operation of the device. 
	The modified Mocny device discloses everything as claimed, but lacks a detailed description of an accelerometer or a gyrometer. 
However, in figures 1-2 Holifield teaches that a sensor member 400 includes an accelerometer 116 and a gyroscope 112 which determine parameters of an applied mechanical force in three dimensions to provide feedback to the user on the dynamically applied mechanical force of a pressure applicator 100 (the sensor member 400 determines a vector the force and orientation of the pressure applicator to provide feedback to a therapist, the feedback being that of the mechanical force being applied to the patient by the pressure applicator 100 and being transmitted to a CPU 102 and output on a display 508, see figs. 1 and 5 and para. [0020] lines 5-13 and para. [0021] lines 5-7 and para. [0028] lines 1-6), the parameters including a force position (the gyrometer 112 determines the position of the applied stroke, see para. [0020] lines 5-7 and para. [0021] lines 1-3), a stroke frequency (the sensor member 400 determines the stroke frequency, see fig. 6 and para. [0031] lines 8-10, para. [0039] lines 3-5 and para. [0040] lines 4-7), and a force magnitude in three dimensions of the mechanical force dynamically applied to the soft tissue (the sensor member 400 determines a force vector having a magnitude in the x, y and z axis, the force being applied the soft tissue under the skin of the patient, to see para. [0031] lines 8-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny’s sensor member with the addition of an accelerometer and gyrometer and to have modified the Mocny’s display device to receive and output the feedback to the user as taught by Holifield to allow the user to more accurately determine how to apply the therapeutic pressure to the patient.
	The modified Mocny device discloses everything as claimed including the accelerometer and gyrometer, as taught by Holifield, but lacks a detailed description of the accelerometer being a three-axis accelerometer or the gyrometer being a three-axis gyrometer. 
However, in figure 1 Ishikawa discloses that a sensor member 41 includes a three-axis accelerometer and three axis gyrometer (the sensor member’s 41 three-axis accelerometer and three-axis gyrometer obtain and output body measurement data B to a motion sensor control unit 31, the body measurement data B corresponding to movement of user during an exercise, see paras. [0044] and [0046]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny accelerometer and gyrometer to be a three-axis accelerometer and a three-axis gyrometer, as taught by Ishikawa, to allow the sensor member to detect motion along additional axes to output more accurate data as feedback for the user.
The modified Mocny device discloses everything as claimed including the electronic device (as disclosed by Mocny), the three-axis force sensor (as taught by Nagano), the three-axis accelerometer and the three-axis gyrometer (as taught by Holifield and Ishikawa), and that the electric device provides data integration of outputs from the three-axis accelerometer and the three-axis gyrometer (the CPU 102 integrates data being output from the accelerometer 116 and the gyrometer 112 to generate feedback regarding an applied stroke to the user operating the pressure applicator 100, see paras. [0020]-[0021] of Holifield), but lacks a detailed description of the electronic device providing data integration of outputs from the three-axis force sensor, the three-axis accelerometer and the three-axis gyrometer.
However, Holifield discloses that the electronic device 102 for a system provides data integration of outputs from a combination of multiple sensors including the accelerometer 116 and the gyrometer 112 (the electronic device 102 integrates data being output from a variety of different sensors, including the accelerometer 116 and the gyrometer 112, to be able to provide feedback to a user, see paras. [0020]-[0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny electronic device to provide data integration of outputs from the three-axis force sensor, the three-axis accelerometer and the three-axis gyrometer, as taught by Holifield, to allow the electronic device to be capable of processing the different types of data output from the three-axis force sensor, the three-axis accelerometer and the three-axis gyrometer so that the user is able to receive more accurate feedback regarding operation of the device.
The modified Mocny device discloses everything as claimed including the sensor member being configured to measure a 3D magnitude and a 3D orientation of the 3D stroking mechanical force (the sensor member’s three-axis force sensor SC, as taught by Nagano, measures and outputs the three-dimensional force, see para. [0051] lines 1-3 and para. [0058] of Nagano; the sensor member’s three-axis accelerometer and three-axis gyrometer, as taught by Holifield and Ishikawa, measuring and outputting the three dimensional position and direction of the force, see para. [0021] of Holifield and paras. [0044] and [0046] of Ishikawa; the electronic device receiving and integrating data output from the three-axis force sensor, the three-axis accelerometer and the three-axis gyrometer to provide feedback regarding the 3D magnitude of the 3D stroking mechanical force and the 3D orientation of the 3D stroking mechanical force, see col. 4, lines 42-49 of Mocny and paras. [0020]-[0021] of Holifield), and other parameters including a stroke duration and a stroke frequency of the 3D stroking mechanical force (the sensor member 10 includes timer actuator 9 which records the elapsed time that the force has been applied, the elapsed duration of the force being applied would include the stroke duration as the force is only applied to the user when the pressure applicator 2 is in contact with the user, the stroke being the action that provides the force, see col. 4, lines 29-35 of Mocny; the sensor member 400 determines the stroke frequency, see fig. 6 and para. [0031] lines 8-10, para. [0039] lines 3-5 and para. [0040] lines 4-7 of Holifield), to provide data feedback to the user as the user is moving the pressure applicator at changing force orientations in the continuous and repeated curved planar gliding motions over the body surface on the area of the soft tissue, the changing force orientations relating to changing magnitudes and angles of the 3D stroking mechanical force being applied (the modified Mocny device discloses the rounded pressure applicator 2, see fig. 1 and col. 3 lines 54-59 of Mocny; the pressure applicator is moved by a therapist and can deliver a precise and repeatable therapeutic pressure to the skin and underlying tissue, see col. 3 lines 25-28 of Mocny, such that the device is able to dynamically apply a 3D stroking mechanical force as a pressure applicator 2 is moved continually by a user over an area of soft tissue; the modified Mocny device discloses the three-axis force sensor, as taught by Nagano, the three-axis accelerometer and three-axis gyrometer, as taught by Holifield and Ishikawa, and that the electronic device 3 provides feedback to the user via the digital display 6, see fig. 4 and col. 4, lines 42-49 of Mocny; therefore, the modified Mocny device includes the same structure as claimed and provides data feedback regarding the changing force orientations in the continuous and repeated curved planar gliding motions over the body surface on the area of the soft tissue, as the pressure applicator is moved according to a therapist’s treatment regimen, with the changing force orientations relating to changing magnitudes and angles of the 3D stroking mechanical force being applied to the user by the pressure applicator), but lacks an explicit recitation of the data feedback being real-time data feedback.
However, in figure 4 Wong teaches that a digital display 14 displays a digital value of a force in real time mode, see para. [0020]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny electronic device’s display to display feedback in real time, as taught by Wong, to be able to allow the therapist to more easily react to the feedback provided by the electronic device. 
Regarding claim 2, the modified Mocny device discloses that the rigid handle is configured to be manually grasped by the user (the handle 1 is manually grasped and moved by the user, see col. 4 lines 16-19 of Mocny). 
Regarding claim 4, the modified Mocny device discloses that the sensor member is positioned intermediate the pressure applicator and the rigid handle (the sensor member 10 is shown to be positioned intermediate the pressure applicator 2 and the rigid handle 1, see fig. 3 of Mocny).
Regarding claim 5, the modified Mocny device discloses that the electronic device is configured to receive the outputs from the three-axis force sensor, the three-axis accelerometer and the three-axis gyrometer (the electronic device receives and integrates data output from the three-axis force sensor, the three-axis accelerometer and the three-axis gyrometer to provide feedback regarding the 3D magnitude of the 3D stroking mechanical force and the 3D orientation of the 3D stroking mechanical force, see col. 4, lines 42-49 of Mocny and paras. [0020]-[0021] of Holifield).
Regarding claim 6, the modified Mocny device discloses that the electronic device receives and displays sensor data from the sensor member via wires, see fig. 1 of Mocny, but does not disclose that the electronic assembly includes a wireless device.
However, in figures 1 and 5A Holifield teaches that an electronics assembly (see fig. 1) includes a wireless device 120 (the wireless device 120 receives and transmits data from the electronics assembly to a computing device 502 that displays data on a display 508, see paras. [0036]-[0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny electronic device with the addition of a wireless device as taught by Holifield to provide the user with an alternative device to view or review the sensor data, see para. [0037] lines 15-18 of Holifield.
Regarding claim 7, the modified Mocny device discloses wherein a portion of the electronic device is enclosed within the rigid handle (the wires 4 of the electronics assembly are shown to be enclosed in the handle 1, see figure 3 of Mocny).
Regarding claim 8, the modified Mocny device discloses wherein the display member (see fig. 1 of Mocny) electronically coupled to the sensor member through a wired connection (wires 4; display member 6 receives and displays the force detected by the sensor member 10, see col. 4, lines 23-25 of Mocny).
Regarding claim 10, the modified Mocny device discloses that the sensor member further includes a timer configured to determine the stroke duration (the sensor member 10 includes the timer actuator 9 which records the elapsed time that the force has been applied, see col. 4, lines 29-35 of Mocny).
Regarding claim 11, the modified Mocny device discloses that the pressure applicator includes a first end (convex surface of the pressure applicator 2 that contacts soft tissue, see fig. 3 of Mocny) configured to contact the soft tissue and a second end (stem portion of pressure applicator 2 which connects to the sensor member 10, see fig. 3 of Mocny) spaced apart from the soft tissue, and the sensor member is positioned at the second end of the pressure applicator (the sensor member 10 is shown to be positioned at the second end of the pressure applicator 2, see fig. 3 of Mocny).
Regarding claim 23, the modified Mocny device discloses that a sole stimulus applied to the soft tissue by the pressure applicator is the 3D dynamically applied stroking mechanical force by the user (the pressure applicator 2 includes handle 1 and does not include any additional structures that provide a stimulus to the patient, see figs. 1 and 4 of Mocny; the pressure applicator 12 is moved continuously, in a back and forth stroking motion, by the therapist, the therapist applying stroking movements via the rigid handle 11, over a treatment area to provide the sole stimulus, see col. 3 lines 25-28 of Mocny).
Regarding claim 25, the modified Mocny device discloses that the pressure applicator is not coupled to a solenoid, an electric motor, or a pneumatic transducer, and does not provide an electrical, ultrasound, or vibration stimulation (the pressure applicator and rigid handle are shown to not include to a solenoid, an electric motor, or a pneumatic transducer, such that the device does not provide an electrical, ultrasound, or vibration stimulation, see figs. 1 and 4 of Mocny).
Regarding claim 26, the modified Mocny device discloses a power supply (the device includes a power supply in the form of batteries, see fig. 4 and col. 4 lines 13-16 of Mocny).
Regarding claim 27, the modified Mocny device discloses that the electronic device is further configured to analyze the outputs from the three-axis force sensor, the three-axis accelerometer and the three-axis gyrometer to determine the 3D magnitude, the 3D orientation and the other parameters of the 3D stroking mechanical force (the electronic device receives and analyzes, by processing signals received as data output from each of the three-axis force sensor, the three-axis accelerometer and the three-axis gyrometer, force data from the sensor member to provide feedback regarding the 3D magnitude of the 3D stroking mechanical force and the 3D orientation of the 3D stroking mechanical force, see col. 4, lines 42-49 of Mocny and paras. [0020]-[0021] of Holifield).
Regarding claim 28, the modified Mocny device discloses everything as claimed including that the sensor member estimates and obtain globally referenced positioned data of the device (see para. [0034] of Holifield), but lacks a detailed description of the electronic device determining a position of the pressure applicator relative to the area of soft tissue being treated with the 3D stroking mechanical force.
However, in figure 6 Nagano teaches that an electronic device C receives output from a sensor member SC to determine a position of the pressure applicator 28 relative to the area of soft tissue being treated with a mechanical force (the sensor member SC is a force sensor that detects the force applied by the pressure applicator 28 to determine the position of the pressure applicator 28 relative to the shoulder area of the soft tissue being treated, see para. [0052] and para. [0053] lines 9-34). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny sensor member to include a force sensor to determine a position of the pressure applicator relative to the area of soft tissue being treated, as taught by Nagano, to allow the user to more accurately determine the position of the pressure applicator to provide a more precise therapeutic force on the soft tissue.
Regarding claim 29, the modified Mocny device discloses a display member (digital device 6, see figs. 1 and 4 of Mocny) electronically coupled to the electronic device to provide the real-time data feedback to the user regarding the 3D stroking mechanical force (the display member 6 is electronically coupled to the electronic device 3 and displays real-time data, the data being actively and continuously updated, as feedback to the user regarding the treatment parameter, see col. 4 lines 21-29 of Mocny and para. [0020] of Wong).
Regarding claim 30, the modified Mocny device discloses everything as claimed including a computing device (digital controller 12, see fig. 4 of Mocny) operatively coupled to the display member (the computing device 12 is shown to be operatively coupled to the display device 6, see fig. 4 and col. 4 lines 42-46 of Mocny), but lacks a detailed description of the computing device having a memory and operably coupled to the display member.
However, in figure 1 Holifield teaches that a memory 110 is coupled to a computing device 102 and display member 508, the memory 110 storing data output from a sensor member 400 (the sensor member 400 measures the stroke position, stroke frequency and force magnitude in three dimensions and transmits the data to a memory storage 110, see para. [0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny computing device and display member to be operably coupled to a memory as taught by Holifield to allow the user to view and analyze the data when the device is not in operation.
Regarding claim 31, the modified Mocny device discloses that the computing device is configured to store data from the sensor member associated with the 3D stroking mechanical force (the sensor member 400 measures the stroke position, stroke frequency and force magnitude in three dimensions and transmits the data to the memory 110, the memory 110 being controlled by the computing device 102, see fig. 1 and para. [0020] of Holifield).
Regarding claim 32, the modified Mocny device discloses that the display member includes a visual output (the display member 6 includes an LCD display panel to provide a visual output of the data from the sensor member 10, see fig. 1 and col. 4 lines 21-29 of Mocny).
Regarding claim 34, the modified Mocny device discloses that the sensor member is operably coupled to the pressure applicator through a pressure transmitter (the sensor member 10 is shown to be operably coupled to the pressure applicator 2 via a shaft between the pressure applicator 2 and sensor member 10, see fig. 3 of Mocny).
Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Mocny, Nagano et al., Holifield et al., Ishikawa et al. and Wong et al. as applied to claim 1 above, and further in view of Mack et al. (2014/0163437 A1).
Regarding claim 3, the modified Mocny device discloses everything as claimed including that the handle includes a first portion, closest to the pressure applicator, and second portion, furthest from the pressure applicator, see fig. 1 of Mocny, but does not disclose that the second portion is removably coupled to the first portion.
However, in figure 9 Mack teaches that a handle includes a first portion 17 and a second portion 16 that is removable coupled to the first portion 17, see paras. [0066]-[0067]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny second portion to be removably coupled to the first portion, as taught by Mack, to allow the user to access and replace the sensor member in case of damage to the sensor member.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mocny, Nagano et al., Holifield et al., Ishikawa et al. and Wong et al. as applied to claim 1 above, and further in view of Piller (W.O. International Publication 2008/113139 A1).
Regarding claim 9, the modified Mocny device discloses everything as claimed including the sensor member obtaining the 3D orientation of the device, see para. [0032] of Holifield, but does not disclose that the electronics assembly determines an orientation angle of the sensor member relative to a skin surface of a patient.	
However, in figures 19 and 23 Piller teaches that the electronics assembly (see fig. 19) determines an orientation angle of the sensor member relative to a skin surface of a patient (a 2-axis accelerometer is connected to the electronics assembly and determines an orientation angle of the sensor member relative to a skin surface of a patient, see page 11, lines 14-23 and page 12, lines 4-9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny electronic assembly to determine the orientation angle of the sensor member relative to a skin surface of a patient, as taught by Piller, to allow the user to more accurately determine the magnitude of force applied, see page 11, lines 29-32 and page 12, lines 1-9 of Piller.
Claims 12, 14-15, 18-20 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Mocny, Nagano et al., Holifield et al., Ishikawa et al. and Wong et al. as applied to claim 1 above, and further in view of Zurbay (5,817,037 A).
Regarding claim 12, the modified Mocny device discloses everything as claimed in the rejection of claim 1 above, including the sensor member (as taught by Mocny), the three-axis force sensor (as taught by Nagano), the three-axis accelerometer and the three-axis gyrometer (as taught by Holifield and Ishikawa) and the step of measuring the 3D magnitude, the 3D orientation, the stroke duration and the stroke frequency of the 3D stroking mechanical force in three dimensions (as taught by Mocny and Holifield), the step of receiving, by an electronic assembly (as disclosed by Mocny) of the QSTM device, outputs from the three-axis force sensor, the three-axis accelerometer and the three-axis gyrometer (as taught by Holifield).
	The modified Mocny method discloses everything as claimed including that the pressure applicator is capable of moved to perform a continuous curved planar gliding motion on the soft tissue of the user, as disclosed by Mocny, but lacks a detailed description of a step of applying, with the pressure applicator of the QSTM device, the three-dimensional (3D) stroking mechanical force by a user in continuous and repeated straight or curved planar gliding motions over a body surface on an area of soft tissue.
	However, in figure 1 Zurbay teaches that a pressure applicator 12 is moved by a user to apply a 3D stroking mechanical force in continuous curved planar gliding motions to injured soft tissue of the patient (the pressure applicator 12 includes a rounded tip that is moved back and forth, in a continuous curved planar gliding motion, to injured soft tissue of the patient, see col. 1 lines 9-12, col. 4 line 65 to col. 5 line 8 and col. 8 lines 3-4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny method’s to include the step of being moved by the user to apply the 3D stroking mechanical force in continuous curved planar gliding motions, as taught by Zurbay, to able to provide low risk, easily taught and easily delivered non-invasive therapy to users having a soft tissue injury, see col. 2 lines 38-41 of Zurbay.
The modified Mocny method discloses the step of transmitting, by the electronic assembly of the QSTM device, an output to be visually displayed (the electronic assembly 3 outputs the transmitted output from the sensor member 10 on a digital display 6, see figs. 1 and 4 and col. 4 lines 10-19 and lines 46-49 of Mocny), but lacks a detailed description of the outputs from the three-axis force sensor, the three-axis accelerometer and the three-axis gyrometer being visually displayed.
However, in figures 1 and 4-5 Holifield teaches that a display 508 receives and displays different outputs from different sensors to a user (feedback parameters, being the outputs from the accelerometer, gyrometer and magnetometer, are displayed as feedback to the user on display 508, see figs. 1 and 5 and para. [0028] lines 1-6 and para. [0031] lines 8-10, para. [0037] lines 4-6, para. [0039] lines 3-5 and para. [0040] lines 4-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny display to display outputs from the three-axis force sensor, the three-axis accelerometer and the three-axis gyrometer, as taught by Holifield, to allow the user to easily view and analyze all components of the applied force as feedback during operation of the device.
Regarding claim 14, the modified Mocny method discloses wherein the pressure applicator includes a first end and a second end (a first end, shown to be a convex surface of the pressure applicator 2 that contacts soft tissue, see fig. 3 of Mocny; a second end, shown to be a stem portion of pressure applicator 2 which connects to the sensor member 10, see fig. 3 of Mocny), and the method further comprises: contacting the soft tissue with the first end of the pressure applicator (the first end of the pressure applicator 2 is the convex surface of the pressure applicator 2 that contacts soft tissue, see fig. 3 of Mocny); and spacing apart the second end from the soft tissue (stem portion of pressure applicator 2 which connects to the sensor member 10, see fig. 3 of Mocny).
Regarding claim 15, the modified Mocny method discloses that the sensor member is at the second end of the pressure applicator (the sensor member 10 is shown to be placed on the second end of the pressure applicator 2, see fig. 3 of Mocny).
Regarding claim 17, the modified Mocny method discloses providing a display member configured to display the outputs from the three-axis force sensor, the three-axis accelerometer and the three-axis gyrometer (feedback parameters, being the outputs from three-axis force sensor, the three-axis accelerometer and the three-axis gyrometer, are displayed as feedback to the user on display 508, see figs. 1 and 5 and para. [0028] lines 1-6 and para. [0031] lines 8-10, para. [0037] lines 4-6, para. [0039] lines 3-5 and para. [0040] lines 4-7 of Holifield).
Regarding claims 18-19, the modified Mocny method discloses that transmitting the outputs includes wirelessly transmitting the outputs and that wirelessly transmitting the outputs includes using a wireless signal to transmit the outputs (as taught by Holifield, see the rejection of claim 6 above).
Regarding claim 20, the modified Mocny method includes everything as claimed, but lacks a detailed description of the step of storing by the electronic assembly of the QSTM device, the outputs from the three-axis force sensor, the three-axis accelerometer and the three-axis gyrometer.
However, in figure 1 Holifield teaches the step of storing the output of data from the sensors of a system 100 (system 100 includes multiple different sensors which measure the stroke position, stroke frequency and force magnitude in three dimensions and transmits the data to a memory storage 110, see para. [0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny electronic assembly to store the output of the three-axis force sensor, the three-axis accelerometer and the three-axis gyrometer, as taught by Holifield, to allow the user to view and analyze the data when the device is not in operation.
Regarding claim 33, the modified Mocny device discloses everything as claimed, but lacks a detailed description of the pressure applicator being made of one or more materials comprising a stainless steel, a carbon-based material, and a polymeric resin.
However, in figures 6-7 Zurbay teaches that a pressure applicator 12 is made of a stainless steel, see col. 3 lines 57-67. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny pressure applicator to be made of stainless steel, as taught by Zurbay, to allow the pressure applicator to be durable solid material capable of providing a heat therapy treatment, see col. 3 lines 64-67 of Zurbay.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Mocny, Nagano et al., Holifield et al., Ishikawa et al. and Wong et al. as applied to claim 12 above, and further in view of Piller (W.O. International Publication 2008/113139 A1).
Regarding claim 13, the modified Mocny method discloses everything as claimed including the step of determining, by the electronic assembly of the QSTM device, the 3D orientation of the device, see para. [0032] of Holifield, but does not disclose that the electronics assembly determines an orientation angle of the sensor member relative to a skin surface of a patient.	
However, in figures 19 and 23 Piller teaches that the electronics assembly (see fig. 19) determines an orientation angle of the sensor member relative to a skin surface of a patient (a 2-axis accelerometer is connected to the electronics assembly and determines an orientation angle of the sensor member relative to a skin surface of a patient, see page 11, lines 14-23 and page 12, lines 4-9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny electronic assembly to determine the orientation angle of the sensor member relative to a skin surface of a patient, as taught by Piller, to allow the user to more accurately determine the magnitude of force applied, see page 11, lines 29-32 and page 12, lines 1-9 of Piller.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mocny, Nagano et al., Holifield et al., Ishikawa et al., Wong et al. and Zurbay as applied to claim 12 above, and further in view of Bachinski et al. (2013/0085551 A1).
Regarding claim 16, the modified Mocny method discloses providing an audio output for the 3D magnitude (an audible alarm is sounded when excess force, the force being in three directions as taught by Holifield, is applied, see col. 4, lines 23-28 of Mocny), but lacks a detailed description of the method providing an audio readout for the three-axis force sensor, the three-axis accelerometer and the three-axis gyrometer.
However, in figure 6 Bachinski teaches that a pressure applicator 130 includes a speaker 170 producing audio output of data from multiple different sensors including operating parameters of the pressure applicator 130 (the speaker 170 receives and reads out output data related to the sensors, see para. [0091]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny electronic device to provide audio read outs for the three-axis force sensor, the three-axis accelerometer and the three-axis gyrometer, as taught by Bachinski, to allow the user to more easily obtain and utilize the feedback provided by the electronic device.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mocny, Nagano et al., Holifield et al., Ishikawa et al. and Wong et al. as applied to claim 1 above, and further in view of Schulz et al. (2011/0054367 A1).
Regarding claim 21, the modified Mocny device discloses everything as claimed including that the pressure applicator includes a first end configured to contact the soft tissue and a second end spaced apart from the soft tissue (the first end of the pressure applicator 12 is shown to be the continuous, i.e. not having bumps, ridges or breaks along its surface, convex rounded portion which contacts the soft tissue of the user, see fig. 1 of Mocny), but lacks a detailed description of the pressure applicator including a first end having a flat surface.
However, in figure 2 Schulz teaches that a pressure applicator 30 includes a first end having a flat surface (the pressure applicator 30 has a flat surface to contact the user, see para. [0071]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny pressure applicator to have a flat surface, as taught by Schulz, to provide an applicator that provides an alternative pressure profile when applied to the soft tissue of the user. If in doubt that the modified Mocny device discloses the claimed invention except for first end having a continuous flat surface. It would have been an obvious matter of design choice to modify the first end to have a continuous flat surface, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mocny, Nagano et al., Holifield et al., Ishikawa et al. and Wong et al. as applied to claim 1 above, and further in view of Louis et al. (6,267,738 B1).
Regarding claim 22, the modified Mocny device discloses everything as claimed and appears to show that the pressure applicator is integrally formed with the rigid handle (the pressure applicator 2 appears to have no additional structures that the user can use to remove or disassemble the pressure applicator 2 from the rigid handle 1, see figs. 1 and 3 of Mocny), but does not explicitly disclose that the pressure applicator is integrally formed with the rigid handle such that the pressure applicator is immovable relative to the QSTM device and configured to contact the area of soft tissue.
However, in figures 1-2 Louis teaches that a pressure applicator 18 is integrally formed with a rigid handle 12 such that the pressure applicator 18 is immovable relative to a device 10 and configured to contact the area of soft tissue (the pressure applicator 18 applies pressure to a patient and is integrally formed with the handle 12, see col. 3 lines 25-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny pressure applicator to be integrally formed with the rigid handle, as taught by Louis, to allow the pressure applicator to be more securely attached to the handle.
Claims 35-41, 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Mocny, Nagano et al., Holifield et al., Ishikawa et al. and Wong et al. as applied to claim 1 above, and further in view of Louis et al. (6,267,738 B1) and Mack et al. (2014/0163437 A1).
	Regarding claim 35, the modified Mocny device discloses everything as claimed including the pressure applicator being formed with the rigid handle (as disclosed by Mocny) and applying the three-dimensional (3D) stroking mechanical force to contact an area of soft tissue to a patient as the pressure applicator is moved by the user in continuous and repeated curved planar gliding motions (as disclosed by Mocny), 
the sensor member including the three-axis force sensor (as taught by Nagano), three-axis accelerometer and three-axis gyrometer (as taught by Holifield and Ishikawa above), the sensor member measuring the 3D magnitude, 3D orientation, stroke duration and stroke frequency of the 3D stroking mechanical force in real-time (as taught by Wong) as the pressure applicator is moved by the user at changing force orientations in continuous and repeated straight or curved planar gliding motions over the contacted area of soft tissue (the sensor member determines parameters related to the stroke position, stroke frequency and force of magnitude in three directions as disclosed by Mocny and taught by Nagano, Holifield and Ishikawa); the electronic device (as disclosed by Mocny) electronically coupled to the sensor member and configured to provide data integration of outputs from the three-axis force sensor, the three-axis accelerometer and the three-axis gyrometer (as taught by Mocny and Holifield). The modified Mocny device further discloses that a sole stimulus applied to the contacted area of soft tissue by the pressure applicator is the 3D stroking mechanical force by the user and that the 3D stroking mechanical force results from user generated movements of the rigid handle (the pressure applicator 2 includes handle 1 and does not include any additional structures that provide a stimulus to the patient, see figs. 1 and 4 of Mocny; the pressure applicator is moved continuously, in a back and forth curved planar gliding motion, by the user, the user applying 3D stroking movements via the rigid handle as determined by the therapist, over a treatment area to provide the sole stimulus); a power supply (the device includes a power supply in the form of batteries, see fig. 4 and col. 4 lines 13-16 of Mocny); a visual display (digital device 6, see figs. 1 and 4 of Mocny) electronically coupled to the electronic device to provide real-time data feedback to the user regarding the 3D stroking mechanical force on the contacted area of soft tissue (the visual display 6 is electronically coupled to the electronic device 3 and displays real-time data, as taught by Wong, the data being actively and continuously updated, as feedback to the user regarding the 3D stroking mechanical force, see col. 4 lines 21-29 of Mocny).
The modified Mocny device discloses everything as claimed and appears to show that the pressure applicator is integrally formed with the rigid handle (the pressure applicator 2 appears to have no additional structures that the user can use to remove or disassemble the pressure applicator 2 from the rigid handle 1, see figs. 1 and 3 of Mocny), but does not explicitly disclose that the pressure applicator is integrally formed with the rigid handle such that the pressure applicator is immovable relative to the QSTM device and configured to contact the area of soft tissue.
However, in figures 1-2 Louis teaches that a pressure applicator 18 is integrally formed with a rigid handle 12 such that the pressure applicator 18 is immovable relative to a device 10 and configured to contact the area of soft tissue (the pressure applicator 18 applies pressure to a patient and is integrally formed with the handle 12, see col. 3 lines 25-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny pressure applicator to be integrally formed with the rigid handle, as taught by Louis, to allow the pressure applicator to be more securely attached to the handle.
The modified Mocny device discloses everything as claimed including that the handle includes a first portion, closest to the pressure applicator, and second portion, furthest from the pressure applicator, see fig. 1 of Mocny, but does not disclose that the second portion is removably coupled to the first portion.
However, in figure 9 Mack teaches that a handle includes a first portion 17 and a second portion 16 that is removable coupled to the first portion 17, see paras. [0066]-[0067]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny second portion to be removably coupled to the first portion, as taught by Mack, to allow the user to access and replace the sensor member in case of damage to the sensor member.
The modified Mocny device discloses everything as claimed including a computing device (digital controller 12, see fig. 4 of Mocny) operatively coupled to the display member (the computing device 12 is shown to be operatively coupled to the display device 6, see fig. 4 and col. 4 lines 42-46 of Mocny), but lacks a detailed description of the computing device having a memory and operably coupled to the visual display and the electronic device and/or the computing device is configured to record and store data measured by the sensor member associated with the 3D stroking mechanical force.
However, in figure 1 Holifield teaches that a memory 110 is coupled to a computing device 102 and display member 508, the memory 110 storing data output from a sensor member 400 (the sensor member 400 measures the stroke position, stroke frequency and force magnitude in three dimensions and transmits the data to a memory storage 110, see para. [0020]); the computing device 102 is configured to store data from the sensor member 400 regarding the area of soft tissue being treated with the dynamically applied stroking mechanical force (the sensor member 400 measures the stroke position, stroke frequency and force magnitude in three dimensions and transmits the data to the memory 110, the memory 110 being controlled by the computing device 102, see fig. 1 and para. [0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny computing device and display member to be operably coupled to a memory as taught by Holifield to allow the user to view and analyze the data when the device is not in operation.
Regarding claim 36, the modified Mocny device discloses that the electronic device is configured to receive the outputs from the three-axis force sensor, the three-axis accelerometer and the three-axis gyrometer (the electronic device receives and integrates data output from the three-axis force sensor, the three-axis accelerometer and the three-axis gyrometer to provide feedback regarding the 3D magnitude of the 3D stroking mechanical force and the 3D orientation of the 3D stroking mechanical force, see col. 4, lines 42-49 of Mocny and paras. [0020]-[0021] of Holifield).
Regarding claims 37-38, the modified Mocny device discloses that the pressure applicator is not coupled to a solenoid, an electric motor, or a pneumatic transducer, and does not provide an electrical, ultrasound, or vibration stimulation to the contacted area of soft tissue of the patient (the pressure applicator and rigid handle are shown to not include to a solenoid, an electric motor, or a pneumatic transducer, such that the device does not provide an electrical, ultrasound, or vibration stimulation when contacting soft tissue of the patient, see figs. 1 and 4 of Mocny).
Regarding claim 39, the modified Mocny device discloses that the electronic device receives and displays sensor data from the sensor member via wires, see fig. 1 of Mocny, but does not disclose that the electronic assembly includes a wireless device.
However, in figures 1 and 5A Holifield teaches that an electronics assembly (see fig. 1) includes a wireless device 120 (the wireless device 120 receives and transmits data from the electronics assembly to a computing device 502 that displays data on a display 508, see paras. [0036]-[0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny electronic device with the addition of a wireless device, as taught by Holifield, to provide the user with an alternative device to view or review the sensor data, see para. [0037] lines 15-18 of Holifield.
Regarding claim 40, the modified Mocny device discloses that the pressure applicator includes a first end (convex surface of the pressure applicator 2 that contacts soft tissue, see fig. 3 of Mocny) configured to contact the soft tissue and a second end (stem portion of pressure applicator 2 which connects to the sensor member 10, see fig. 3 of Mocny) spaced apart from the soft tissue, and the sensor member is positioned at the second end of the pressure applicator (the sensor member 10 is shown to be positioned at the second end of the pressure applicator 2, see fig. 3 of Mocny).
Regarding claim 41, the modified Mocny device discloses wherein the display member (“force” digital display 6, see fig. 1 of Mocny) electronically coupled to the sensor member through a wired connection (wires 4; display member 6 receives and displays the force detected by the sensor member 10, see col. 4, lines 23-25 of Mocny).
Regarding claim 43, the modified Mocny device discloses that the display member includes a visual output (the display member 6 includes an LCD display panel to provide a visual output of the data from the sensor member 10, see fig. 1 and col. 4 lines 21-29 of Mocny).
Regarding claim 45, the modified Mocny device discloses that the sensor member is operably coupled to the pressure applicator through a pressure transmitter (the sensor member 10 is shown to be operably coupled to the pressure applicator 2 via a shaft between the pressure applicator 2 and sensor member 10, see fig. 3 of Mocny).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Mocny, Nagano et al., Holifield et al., Ishikawa et al., Wong et al., Louis et al. and Mack et al. as applied to claim 35 above, and further in view of Bachinski et al. (2013/0085551 A1).
Regarding claim 42, the modified Mocny method discloses providing an audio output for the 3D magnitude (an audible alarm is sounded when excess force, the force being in three directions as taught by Holifield, is applied, see col. 4, lines 23-28 of Mocny), but lacks a detailed description of the method providing an audio readout for the three-axis force sensor, the three-axis accelerometer and the three-axis gyrometer.
However, in figure 6 Bachinski teaches that a pressure applicator 130 includes a speaker 170 producing audio output of data from multiple different sensors including operating parameters of the pressure applicator 130 (the speaker 170 receives and reads out output data related to the sensors, see para. [0091]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny electronic device to provide audio read outs for the three-axis force sensor, the three-axis accelerometer and the three-axis gyrometer, as taught by Bachinski, to allow the user to more easily obtain and utilize the feedback provided by the electronic device.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Mocny, Nagano et al., Holifield et al., Ishikawa et al., Wong et al., Louis et al. and Mack et al. as applied to claim 35 above, and further in view of Zurbay (5,817,037 A).
Regarding claim 44, the modified Mocny device discloses everything as claimed, but lacks a detailed description of the pressure applicator being made of one or more materials comprising a stainless steel, a carbon-based material, and a polymeric resin.
However, in figures 6-7 Zurbay teaches that a pressure applicator 12 is made of a stainless steel, see col. 3 lines 57-67. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny pressure applicator to be made of stainless steel, as taught by Zurbay, to allow the pressure applicator to be durable solid material capable of providing a heat therapy treatment, see col. 3 lines 64-67 of Zurbay.
Claims 46 and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Mocny, Nagano et al., Holifield et al., Ishikawa et al., Wong et al. and Zurbay as applied to claim 12 above, and further in view of Louis et al. (6,267,738 B1).
Regarding claim 46, the modified Mocny device discloses a method of treating an area of soft tissue of a patient (as taught by Mocny), comprising: providing a dynamically applied three-dimensional (3D) stroking mechanical force by a handheld device as a sole stimulus to the area of soft tissue (the pressure applicator 2 includes handle 1 and does not include any additional structures that provide a stimulus to the soft tissue, see figs. 1 and 4 of Mocny; the mechanical force being a 3D stroking mechanical force, see col. 1 lines 9-12, col. 4 line 65 to col. 5 line 8 and col. 8 lines 3-4 of Zurbay) the handheld device including a sensor member, a rigid handle and a pressure applicator, the pressure applicator being connected to the rigid handle and moved with the handheld device when contacting the area of soft tissue of the patient with the pressure applicator (see fig. 1 of Mocny), the 3D stroking mechanical force resulting from movements of the rigid handle by a user of the handheld device in continuous and repeated curved planar gliding motions over the area of soft tissue (the pressure applicator 12 is moved continuously, in a back and forth stroking motion, by the user, the user applying stroking movements via the rigid handle 11, over a treatment area to provide the sole stimulus, see figs. 9-10 and col. 5 lines 2-8 of Zurbay); measuring a 3D magnitude, a 3D orientation and other parameters of the 3D stroking mechanical force by the sensor member, the sensor member including a three-axis force sensor, a three-axis accelerometer and a three-axis gyrometer, the other parameters including a stroke duration and a stroke frequency of the 3D stroking mechanical force (the sensor member’s three-axis force sensor, as taught by Nagano three-axis accelerometer and three-axis gyrometer, as taught by Holifield and Ishikawa, measure and output the 3D magnitude, a 3D orientation, stroke duration and stroke frequency of the 3D stroking mechanical force, see para. [0051] lines 1-3 and para. [0058] of Nagano, para. [0021] of Holifield and paras. [0044] and [0046] of Ishikawa);determining one or more treatment parameters related to the area of soft tissue being treated with the 3D stroking mechanical force (the sensor member determines parameters related to the stroke frequency and force of magnitude in three directions as taught by Holifield); visually displaying real-time data feedback to the user regarding the one or more treatment parameters related to the area of soft tissue being treated with the 3D stroking mechanical force (a display member 6 is electronically coupled to the electronic device 3 and displays real-time data, the data being actively and continuously updated, as feedback to the user regarding the treatment parameter, see col. 4 lines 21-29 of Mocny); monitoring the real-time data feedback (the electronic device 3 monitors the detected force, see col. 4, lines 42-49 of Mocny); adjusting the 3D stroking mechanical force provided to the area of soft tissue based upon the real-time data feedback (the user receives a warning if the dynamically applied stroking mechanical force is too high or too low, the user adjusting the dynamically applied stroking mechanical force based on the received warning, see col. 4 lines 16-29 of Mocny; the data feedback being in real-time, see para. [0020] of Wong). 
The modified Mocny method discloses everything as claimed, but does not explicitly disclose that the pressure applicator is integrally formed with the rigid handle such that the pressure applicator is immovable relative to the QSTM device and configured to contact the area of soft tissue.
However, in figures 1-2 Louis teaches that a pressure applicator 18 is integrally formed with a rigid handle 12 such that the pressure applicator 18 is immovable relative to a device 10 and configured to contact the area of soft tissue (the pressure applicator 18 applies pressure to a patient and is integrally formed with the handle 12, see col. 3 lines 25-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny pressure applicator to be integrally formed with the rigid handle, as taught by Louis, to allow the pressure applicator to be more securely attached to the handle.
The modified Mocny method discloses monitoring real-time data, but lacks a detailed description of storing the real-time data feedback regarding the one or more treatment parameters related to the area of soft tissue being treated with the 3D stroking mechanical force.
However, in figure 1 Holifield teaches the step of storing the output of the stroke position, the stroke frequency, and the force magnitude in three dimensions (the sensor member 400 measures the stroke position, stroke frequency and force magnitude in three dimensions and transmits the data to a memory storage 110, see para. [0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny electronic assembly to store the data feedback of the treatment parameters, as taught by Holifield, to allow the user to view and analyze the data when the device is not in operation.
Regarding claim 48, the modified Mocny method discloses that the area of soft tissue being treated with the 3D stroking mechanical force (see col. 3 lines 12-16 of Mocny), but lacks a detailed description of the area being a location of an injury. 
However, in figure 1 Zurbay teaches that device applies a stroking mechanical force is applied to injured soft tissue of the patient, see col. 1 lines 9-12, col. 4 line 65 to col. 5 line 8 and col. 8 lines 3-4. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny method’s area of soft tissue to be treated to be that of a location of an injury, as taught by Zurbay, to able to provide low risk, easily taught and easily delivered non-invasive therapy to users having a soft tissue injury, see col. 2 lines 38-41 of Zurbay.
Regarding claim 49, the modified Mocny method discloses the step of visually displaying the real-time data feedback to the user includes displaying the real-time data feedback on a display member (the real-time feedback is displayed on the display member 508, see fig. 5 and para. [0037] lines 4-6 of Holifield).
Regarding claim 50, the modified Mocny method discloses that the display member is a LCD display, see fig. 1 and col. 4 lines 14-15 of Mocny.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Mocny, Nagano et al., Holifield et al., Ishikawa et al., Wong et al., Zurbay and Louis et al. as applied to claim 46 above, and further in view of Leonard et al. (6,063,044 A).
Regarding claim 47, the modified Mocny method discloses everything as claimed including adjusting the 3D stroking mechanical force provided to the area of soft tissue and the step of storing data related to the dynamically applied stroking mechanical force (see para. [0020] of Hollifield), but lacks a detailed description of the step of adjusting the 3D stroking mechanical force being further based upon another dataset selected from a group consisting of stored data from a previous treatment of the patient, and data related to a type of pressure that is most effective for a particular injury or disease.
However, Leonard discloses a method for applying a mechanical force to an area of soft tissue, the mechanical force being adjusted based on a data set consisting of stored data from a previous treatment of the patient (the user adjusts the mechanical force based on previous treatment session, see col. 9	lines 11-20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Mocny adjusting step to be further based upon another dataset of stored data from a previous treatment of the patient, as taught by Leonard, to allow the user to quickly and easily determine how to best to redirect treatment and therapy, see col. 9 lines 18-20 of Leonard.
Response to Arguments
Applicant’s arguments, see the remarks filed 21 February 2022, have been fully considered but they are not persuasive. 
On page 16 lines 11-14 applicant argues “The cited portions of Mocny are directed to applying static forces in one dimension at one angle for the purpose of acupuncture. Acupuncture is a manual therapy that does not involve any motion across a body. Instead, acupuncture involves specific points of application along designated "meridians." This is a different practice than soft tissue manipulation”.
However, the modified Mocny device discloses the claimed structure as recited in amended claim 1 including the pressure applicator (as disclosed by Mocny), the sensor member (as disclosed by Mocny) including the three-axis force sensor (as taught by Nagano), the three-axis accelerometer and the three-axis gyrometer (as taught by Holifield and Ishikawa) as recited in the rejection of claim 1 above. As recited above, Mocny’s pressure applicator 2 is rounded, see col. 3 lines 54-59 of Mocny, and the pressure applicator 2 is moved by a therapist and can deliver a precise and repeatable therapeutic pressure to the skin and underlying tissue, see col. 3 lines 25-28 of Mocny. There appears to be no structure in Mocny that prevents the pressure applicator from only being moved to apply a static force in one dimension and one angle nor is there a recitation that moving the pressure applicator in a gliding motion across the soft tissue of the body would render the device inoperable. A therapist provides a therapy regimen to a patient and is able to determine if the therapy regimen requires a stroking and curved planar gliding motion to provide sufficient therapy to treat the underlying soft tissue of the patient, see abstract of Mocny. Therefore, the device is able to dynamically apply a 3D stroking mechanical force as a pressure applicator 2 is moved continually by a user over an area of soft tissue. The rejections of claims 1 and 35, as recited above, are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Fuhr et al. (2014/0031866 A1) is cited to show a load cell sensor.
Butler et al. (2014/0135666 A1) is cited to show a three-axis accelerometer.
Leathers et al. (9,326,703 B2) is cited to show a three-axis gyroscope.
Leckenby et al. (9,655,813 B2) is cited to show a load cell sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MORALES/Examiner, Art Unit 3785   

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785